Title: To John Adams from Gustavus Scott, 3 May 1797
From: Scott, Gustavus
To: Adams, John



Sir,
Washington, 3rd. May 1797—

We have the honor of your favor of the 17th Ulto, and now enclose Letters to the several foreign ministers at Philadelphia, (except the Spanish minister, who has already been written to) which, if approved of, we beg the favour of you to forward—You will observe, that we have said nothing as to the condition of building—We much doubt whether such condition might not be considered by foreign nations as too restrictive, and betraying a want of confidence—
The property can be of but little use to them, except as a scite to build on; and we cannot suppose any foreign nation would appropriate a Donation from the United-States, to any other purposes than those intended, which may be, in general terms, expressed in the conveyance, without limitation of time, with respect to erecting of buildings—
Before, or at the time of the conveyance, it may be proper to mention the necessity of inserting, some small pecuniary consideration in the Deeds, to give them legal efficacy—We have the honor to be, / with sentiments of the highest / respect, / Sir, / Yr. mo. Obt. Servants

Gusts. ScottWilliam Thornton—Alexr White